Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-25-2005

Lynch v. Vineland Bd Ed
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2022




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Lynch v. Vineland Bd Ed" (2005). 2005 Decisions. Paper 1319.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1319


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     No. 04-2022
                                  ________________

                            L.L.,individually and o/b/o R.H.

                                            v.

                       VINELAND BOARD OF EDUCATION

                                      LEILA LYNCH,

                                        Appellant
                     ____________________________________

                   On Appeal From the United States District Court
                            For the District of New Jersey
                            (D.C. Civ. No. 04-cv-00521)
                     District Judge: Honorable Joseph E. Irenas
                   _______________________________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  January 20, 2005

              Before: Chief Judge Scirica, Alito and Smith, Circuit Judges

                                 (Filed April 25, 2005)

                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Leila Lynch appeals pro se from the order of the United States District Court for

the District of New Jersey granting summary judgment in favor of the Vineland Board of
Education and dismissing her complaint for fees and costs brought pursuant to the

Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1415(c). For the

reasons that follow, we will vacate the District Court’s judgment.

       Lynch’s son, R.H., is a child requiring special education services in the Vineland

School District. He was initially learning disabled, but an automobile accident in 1997

resulted in traumatic brain injury to R.H. In November 2002, Lynch signed an agreement

to retain Tracée Edmondson as her lay advocate and consultant for the purpose of

obtaining appropriate placement for R.H. and/or related services for her children. In

April 2003, Lynch and Edmondson attended an I.E.P. conference at which they discussed

R.H.’s classification of traumatic brain injury and emotional disturbance, the rationale for

the classification, and R.H.’s progress in school. The parties agreed that R.H.’s prior

neurological evaluation would be reviewed to determine whether another

neuropsychological evaluation should be conducted, and that the school would perform a

records review of past evaluations and update its classification rationale. On April 14,

2003, Lynch consented to an evaluation plan devised by the Vineland Public Schools

providing for a neuropsychological evaluation, a psychological evaluation (including a

cognitive assessment and assessment of R.H.’s social/emotional/behavioral status), and a

reading specialist evaluation. Student observation would be conducted by a social

worker. All other testing/evaluation would be performed by a psychologist.

       For reasons not readily discernible from the record, Lynch requested a



                                             2
mediation/due process hearing on May 2, 2003. The day before the scheduled mediation,

the District opted not to participate, preferring instead to proceed with a due process

hearing. The matter was referred to the Office of Administrative Law (OAL) and a due

process hearing scheduled for September 18, 2003. The parties settled their differences

on the day of the due process hearing. The settlement was reduced to writing and signed

by the Administrative Law Judge (ALJ), Tracée Edmondson as Lynch’s lay advocate, and

the representative of the Vineland School District. The settlement provided that the

District would perform a language evaluation, provide counseling for R.H.’s “academic

frustration,” and allow either Lynch or Edmondson to visit R.H.’s EMR class to

determine the functioning levels of the other students in the class. For her part, Lynch

agreed to sign a medical release for medical records relating to R.H.’s 1997 accident so

that the District could determine the extent of R.H.’s traumatic brain injury, if any. Lynch

also agreed to arrange for an updated eye examination for R.H. and to insure that R.H.

wore his eyeglasses. Both parties agreed to schedule another I.E.P. to explore R.H.’s

need for individual instruction. Lynch agreed to dismiss the action for a due process

hearing upon receipt of the fully executed settlement stipulation and Order.

       In February 2004, Lynch filed a motion in District Court seeking fees and costs for

Edmondson’s lay advocacy and consultation services. The Vineland School District

moved for summary judgment claiming that Edmondson engaged in the unauthorized

practice of law by preparing the motion, and that in any event, Lynch was not a



                                              3
“prevailing party,” and even if she was, the fees and costs requested were unreasonable.

The District Court entered summary judgment for the Vineland School District based on

Edmondson’s alleged unauthorized practice of law. The District Court found that

although Lynch represented to the Court that she had prepared the motion for fees and

costs and other documents, it was Edmondson who had actually written the pleadings and

other filings. The District Court noted that Edmondson had filed a “nearly identical”

motion before, in her own name, allegedly on behalf of the parent who, as it turns out,

had not given Edmondson permission to file anything on her behalf. See E.R. v. Vineland

Bd. of Educ., Civ. A. No. 03-1121 (D.N.J. Nov. 10, 2003) (dismissing motion for fees

and costs based on Edmondson’s unauthorized practice of law). The District Court

compared Lynch’s filing with Edmondson’s in E.R., and found that the motions shared

the same title, the same captions and prefatory language, the same hand-drawn caption

box, remarkably similar substantive paragraphs, and identical ad damnum provisions.

The District Court concluded that the cases were too similar to be attributable to

coincidence alone. Based on the foregoing, the District Court found that Edmondson

engaged in the unauthorized practice of law by preparing the motion and other filings for

Lynch and dismissed the action on that ground.

       This Court has jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary

review over a grant of summary judgment, which (as the District Court explained) is

appropriately entered only when “there is no genuine issue as to any material fact” and



                                             4
“the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c).

       First, as the District Court correctly explained, Lynch has a legitimate right to seek

compensation for the cost of Edmondson’s educational consultation, but not for her lay

advocate activities engaged on Lynch’s behalf. See Arons v. New Jersey State Bd. Of

Education, 842 F.2d 58 (3d Cir. 1988). But, as the District Court correctly noted,

questions concerning the preparation and filing of Lynch’s motion posed a threshold issue

for the court that precluded it from dealing with the substantive motion itself. We find

that the District Court erred, however, when it decided the threshold issue by granting

summary judgment based on its own determination of a factual issue regarding a disputed

allegation of the unauthorized practice of law.

       Undoubtedly, there is a factual issue regarding Edmondson’s alleged unauthorized

practice of law in this case. The District Court treated Lynch’s motion as essentially the

same as the motion filed in E.R. In E.R., however, Edmondson pursued fees in her own

name on behalf of the parent, and signed the motion herself. Here, the District Court had

before it the parent’s (Lynch’s) purportedly pro se motion which may or may not have

been prepared by Edmondson, a non-attorney. Edmondson did not sign her own name on

Lynch’s motion and there is no question that Lynch was aware of the action taken on her

behalf and that she agreed to the pursuit of fees and costs for Edmondson’s services. In

light of the circumstances in this case, we believe that the question of Edmondson’s

alleged unauthorized practice of law would have been best resolved in the context of a



                                              5
separate proceeding for injunctive relief initiated by the Court or on a motion by the

appellees, not by way of a summary judgment proceeding on the underlying claim. We

are by no means suggesting that an injunction is warranted in this case or that the District

Court should hold such a hearing on remand. That decision is purely the District Court’s

to make. We simply emphasize that Edmondson’s alleged error does not constitute a

proper ground at summary judgment for precluding Lynch from seeking allowable fees

and costs on her own.

       We note a possible problem with Rule 11 of the Federal Rules of Civil Procedure

that must be addressed on remand. Among other things, Rule 11 requires that in pro se

cases, the pleading, written motion, or other paper “shall be signed by the party.” Fed. R.

Civ. P. 11(a). By signing the papers to be filed, a pro se party certifies “that to the best of

the person’s knowledge, information, and belief, formed after reasonable inquiry under

the circumstances,” the motion or pleading is not presented to harass, or to cause

unnecessary delay or needless increase in the cost of litigation, it is not frivolous, and the

factual allegations or denial of factual allegations are supported on the evidence. Fed. R.

Civ. P. 11(b). Violations of Rule 11(b) have consequences. After the offending party has

had notice and an opportunity to be heard, the District Court may, among other things,

impose monetary sanctions or issue an order directing the violating party to pay attorneys

fees. Fed. R. Civ. P. 11(c).

       Here, although Lynch represented that she had prepared the documents in question,



                                               6
she was not asked, and she did not say, whether the signatures on the motion and related

filings were indeed hers. We note that the signatures on the motion for fees and costs, the

notice of motion, and certificate of service, appear to be markedly dissimilar to Lynch’s

signature on the “Agreement to Provide Consulting Services,” attached as Exhibit “A” to

the motion for fees and costs, and thus, the signatures on the filings arguably may not be

her own.1 Of course, it is possible that Lynch gave someone else the authority to sign her

name, but that is not evident on this record. On remand, Lynch should be given the

opportunity to correct the signature defect before the District Court takes any other action.

Fed. R. Civ. P. 11(a).

       Once the Rule 11 issue is resolved, the District Court will finally be able to

consider Lynch’s motion and Vineland School District’s summary judgment motion on

their merits. We believe that the District Court is in the best position to decide whether

Lynch is a “prevailing party” under the law, and whether the fees and costs requested are

reasonable and compensable. If she is a prevailing party, Lynch is prohibited from

receiving fees for Edmondson’s lay advocacy services, but she may receive costs for

Edmondson’s provision of educational consulting. See Arons, 842 F.2d at 60. “Although

we appreciate the difficulty of trying to allocate between compensable time spent in

consultation and noncompensable time spent in legal representation, the task is not




       1
        Lynch’s signature on the notice of appeal and accompanying papers appears to
be her own.

                                              7
insurmountable.” Id. at 61; see e.g., Murphy v. Arlington Central School District Bd. Of

Education, Civ. No. 99-9294 (S.D.N.Y. July 22, 2003), 2003 WL 21694398.

      For the foregoing reasons, we will vacate the District Court’s judgment and

remand for further proceedings consistent with this opinion.